*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended.

EXHIBIT 10.01

 

Tapjoy Publisher Agreement: Term Sheet

  

Tapjoy, Inc.

  

Contact Name: Christine Lee

  

Address: 111 Sutter Street, 13th Floor

           Contact Number: 415-766-6900

City: San Francisco         State: CA         Zip: 94104

           Email: christine@tapjoy.com

Publisher Name: Glu Games Inc.

  

Contact Name: Mike DeLaet

  

Address: 45 Fremont Street, Suite 2800

       Contact Number: 415.800.6137

City: San Francisco         State: CA         Zip: 94017

       Email: Mike.DeLaet@glu.com

Term Sheet Expiration Date

   N/A.

Term

   12 months from the Effective Date, along with any Renewal Terms.

Alternative Payment Revenue – Share to Publisher

   [*]%

Alternative Payment Revenue – Share to Publisher – [*]

   [*]%

Payment Terms

   Net 30

[*]

   See Section 2.4.

Application(s) covered by the Agreement

   All mobile Applications live and launched by the Publisher during the Term of
the Agreement.

Operating Systems covered by this Agreement

   Android and iOS.

Transfer Bonus Credits

   [*]%

By its signature below, Publisher represents that it has read, understands and
agrees to the Additional Terms and Conditions attached hereto (the “Terms and
Conditions”), and agrees that such Terms and Conditions are incorporated herein.
This Term Sheet and the Additional Terms and Conditions collectively constitute
the “Agreement.”

IN WITNESS WHEREOF, the parties have executed this Agreement through their duly
authorized representatives as of March    , 2012 (the “Effective Date”).

 

Tapjoy:

       Publisher:   

Signature:

  /s/ Mihir Shah      Signature:    /s/ Niccolo de Masi

Printed Name:

  Mihir Shah      Printed Name:    Niccolo de Masi

Title:

  CEO      Title:    CEO

Date:

  3/15/2012      Date:    3/15/12

 

 

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended.

 

Additional Terms and Conditions

The following Terms and Conditions shall be deemed incorporated by reference
into the attached Term Sheet (the “Term Sheet”) entered into between Tapjoy,
Inc. (“Tapjoy”) and the publisher identified in the Term Sheet above (the
“Publisher”). The Terms and Conditions and the attached Term Sheet collectively
constitute the “Agreement.”

 

1. Definitions

“Action(s)” means the installation of third party applications, completion of
specified actions within 3rd party applications or on specified URLs, activation
of third party services, participation in surveys, interaction with video and/or
audio content, visits to prescribed geographic locations, transmitting
messaging, or any other action to be taken or initiated by a User for which
Advertisements provide incentives to Users.

“Advertisement(s)” means any and all advertisements, offers, promotions, and the
like presented or delivered by Tapjoy, whether occurring within or outside of
the Tapjoy Offerwall.

“Alternative Payment Revenue” means revenue derived from the applicable
Alternative Payment Service (as defined below), less Publisher’s appropriate
share of deductions for Network and Account Expenditures.

“Alternative Payment Service” means the Tapjoy service that, in consideration
for virtual currency or access to or download of content, allows Users to take
Actions in response to Advertisements within the Tapjoy Marketplace and the
Tapjoy Offerwall.

“Application(s)” means those Publisher application(s) as specified in the Term
Sheet.

“Cross-Promotion Service” means Tapjoy’s service, interface and solutions that
allow Publisher to cross-promote any application(s) or properties within the
Application(s).

“Launch” means the date on which Publisher actually publicly launches the first
Application.

“Network and Account Expenditures” means Tapjoy’s actual expenses, with regard
to providing the Tapjoy Alternative Payment Service related to fraud,
charge-backs, refunds, uncollected amounts, agency and partner fees and
expenses, marketing credits, referral fees, payments processing fees, and other
direct and indirect expenses attributable to account acquisition and management,
and network related expenses.

“Optional Services” means the Cross-Promotion Service, Virtual Currency Hosting
Service, Virtual Goods Hosting Service and other Tapjoy services, but excluding
the Alternative Payment Service.

“Projected Launch Date” means the date on which Publisher intends to publicly
launch the first Application which is specified in the Term Sheet.

“Tapjoy Marketplace” means the Tapjoy Offerwall access and functionality made
available within Tapjoy’s website located at www.tapjoy.com and any successor
website.

“Tapjoy Offerwall” means the Tapjoy services and access to the same that allows
Users to access the Alternative Payment Service made available through
Applications (i.e., via the Tapjoy software development kit (“SDK”)) and through
the Tapjoy Marketplace.

“Tapjoy Services” means the Alternative Payment Service and any applicable
Optional Services.

“Territory” means the world, excluding Publisher’s activity with the [*].

“Transfer Bonus Credits” means the non-monetizable and non-transferrable credits
that are provided by Tapjoy to Publisher, calculated as the percentage set forth
on the Term Sheet of the total amount of Publisher’s pending earnings
transferred into Application distribution efforts with Tapjoy.

“User(s)” means the end users of the Application(s).

“User Data” means all data and information generated as a result of Users’ usage
of the Application(s) and/or in conjunction with the Tapjoy Services.

“Virtual Currency Hosting Service” means the hosting service, interface and
solutions that Tapjoy can provide to enable Publisher to host and manage a
virtual currency system for the Application(s).

“Virtual Goods Hosting Service” means the service, interface and solutions that
Tapjoy can provide to enable Publisher to host and manage a virtual goods system
for the Application(s).

2. Services.

2.1. Services; Implementation. Publisher agrees to display all Advertisements
and use the Tapjoy Services in accordance with this Agreement. Publisher shall
use commercially reasonable efforts to comply with any reasonable placement and
delivery requirements, any reasonable requirements to implement code and any
technical specifications that are provided by Tapjoy at any time that are
reasonably necessary to enable proper display of the Advertisements on a
reasonably balanced schedule. Publisher will be solely responsible for any and
all costs Publisher incurs for the display of the Advertisements in accordance
with such specifications and for any programming related to the same which
Publisher elects to undertake.

2.2. Other Services. Publisher may agree to utilize Tapjoy’s Optional Services
including its Virtual Currency Hosting Service, Virtual Goods Hosting Service,
Cross-Promotion Services and other Tapjoy services by using such services, by
submitting its approval to Tapjoy or by accepting additional terms and
conditions by way of email or digital acceptance, as applicable. Publisher
acknowledges and agrees that other Tapjoy services and additional features or
functionality made available by Tapjoy but not covered by this Agreement may be
subject to additional and/or different terms, including a different revenue
share, which terms Publisher and Tapjoy shall mutually agree upon. Tapjoy agrees
that it will provide Publisher the SDK for Tapjoy’s Cross-Promotion Service for
Publisher’s evaluation around the time of (and prior to, to the extent possible)
the commercial launch of the Cross-Promotion Service. In addition, Tapjoy and
Publisher agree to similarly test any other Tapjoy services not covered by this
Agreement and not yet commercially available (each a “Future TJ Service”), in
the same manner as with respect to the Cross-Promotion Service, as described in
this Section 2.2. If, in Publisher’s reasonable judgment, (a) the
Cross-Promotion Service or a Future TJ Service, as applicable, has at least
feature parity with other leading substantively similar third-party tools that
are then commercially available and inventory parity with any similar service
then in use by Publisher, and (b) Publisher is not reasonably likely to lose
material functionality in its Applications in Publisher’s sole discretion as a
result of the Cross-Promotion Service or Future TJ Service technology, as
applicable. Upon such determination by Publisher, Publisher agrees that it will
test the Cross-Promotion Service or Future TJ Service, as applicable, on a
minimum of two (2) of its Applications (such titles to be determined by
Publisher) for a minimum of thirty (30) days (“Test Period”). Publisher shall
have no obligation to continue testing or using the Cross-Promotion Service or
Future TJ Service, as applicable, once it has satisfied its obligation set forth
in the preceding sentence. For the purposes of clarification, Publisher
acknowledges and agrees that Publisher shall not continue to use the
Cross-Promotion Service and any Future TJ Service made available by Tapjoy after
the Test Period unless Publisher agrees in writing to include such
Cross-Promotion Service and/or each such Future TJ Service hereunder [*]; until
such time, any use by Publisher of such Cross-Promotion Service and/or each such
Future TJ Service will be as Tapjoy’s discretion and subject to additional
and/or different terms and conditions, as set forth above in this Section 2.2.

 

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

2



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended.

 

2.3. No Alteration or Aggregation. Unless Tapjoy approves specifically in
writing: (i) Publisher may only use the Tapjoy Services (including any SDK
provided hereunder) as provided by Tapjoy, without modification; and
(ii) Publisher shall not modify or alter the content, text or appearance of any
Advertisements, or aggregate one or more Advertisements with other offers (for
example, by creating an aggregate offerwall that combines Advertisements with
offers from services other than the Tapjoy Services).

2.4. [*]. During the Term, [*]. In the event that Tapjoy reasonably believes
that Publisher is in breach of this Section 2.4, Tapjoy may provide Publisher
with written notice setting forth in reasonable detail the basis for such
reasonable belief. Publisher shall then have fifteen (15) days to either cure
such breach or provide evidence that is reasonably satisfactory to Tapjoy that
it is not in breach of this Section 2.4. If Publisher fails to cure such breach
or provide such reasonably satisfactory evidence within such fifteen (15) day
period, then Tapjoy may thereafter immediately suspend the Tapjoy Services
and/or terminate this Agreement upon providing written notice (including via
email) to Publisher.

2.5. Content. Tapjoy agrees not to transmit any Advertisements to Publisher that
are unlawful, defamatory, libelous, harassing, abusive, fraudulent or obscene,
or technically incompatible with the delivery platform. Publisher may also
request that Tapjoy block Advertisements from a list of specified advertisers,
which list may be updated by Publisher at Publisher’s reasonable discretion.
Tapjoy will use commercially reasonable efforts to block Advertisements from
such specified applications for display on the Application(s).

2.6. License to User Data. Publisher hereby grants to Tapjoy a royalty-free,
fully paid up, sub-licensable, transferable, nonexclusive, worldwide and
perpetual right and license to reproduce, display, distribute, create derivative
works from and otherwise use the User Data, subject to the indemnification
provisions of this Agreement, only to fulfill Tapjoy’s obligations under this
Agreement and improve the Tapjoy Services; provided, however, that the User Data
does not at any time include information that personally identifies a User.

2.7. Publisher Promotion of Tapjoy Marketplace. Publisher and Tapjoy shall work
collaboratively and shall use commercially reasonable efforts to promote the
Tapjoy Marketplace through the advertising space available in Applications,
provided that Publisher’s ad inventory is in no way exclusively available to
Tapjoy, and Publisher is not required to incur expenses or costs of any kind in
promoting the Tapjoy Marketplace under this Section 2.7.

3. Payment.

3.1. Terms of Payment. Tapjoy shall pay Publisher the revenue share of
Alternative Payment Revenue set forth in the Term Sheet. Such payments shall be
made not less than thirty (30) days after the end of each calendar month,
provided that amounts payable of less than $250 will be held until amounts due
equal or exceed $250. Publisher shall be solely responsible for the payment of,
and shall pay when due, all applicable federal and state taxes, including any
sales, use, excise or transfer taxes and other taxes associated with payments to
Publisher under this Section 3 (except for taxes assessed on Tapjoy’s net
income), and shall indemnify Tapjoy for all costs, losses, liabilities and
reasonable expenses, including penalties, arising from any failure to do so.
Tapjoy’s measurements as to Actions made in good faith and that are not
conclusively shown to be incorrect or inaccurate shall be final.

3.2. Audit. Tapjoy must keep accurate and complete books and records of all
transactions related to this Agreement during the Term and any Renewal Term, if
applicable, and for sixty (60) days after the Term or Renewal Term, if
applicable. On no less than) forty five (45) days prior written notice, but no
more than once per calendar year during the Term, any Renewal Term, if
applicable, and not later than sixty (60) days after the expiration or earlier
termination of the Term or Renewal Term, as applicable, Publisher’s independent
auditor will have the right to audit only those Tapjoy books and records which
are related to the payments made to Publisher hereunder. In the event that any
such examination or audit reveals an underpayment of amounts due, Tapjoy shall
promptly pay the amounts owed plus interest at highest rate permitted by law. In
the event any such underpayment due for the audited period exceeds ten percent
(10%) of the amount actually owed for such period, and such amount is equal to
or greater than $25,000, Tapjoy shall pay Publisher’s actual reasonable costs of
conducting such audit in addition to the amounts due. Publisher’s auditors will
be subject to the confidentiality provisions set forth in Section 13. In the
event that any such examination or audit reveals an overpayment of amounts due,
Publisher shall promptly pay back the amounts overpaid.

3.3. Fraud. Tapjoy will not be obligated to pay for any fraudulent actions
generated by any person, bot, automated program or similar device in connection
with any Advertisements provided by Tapjoy, as reasonably determined by Tapjoy.
Tapjoy shall use commercially reasonable efforts to notify Publisher as soon as
practicable of any occurrence of such fraudulent activity. Neither party will be
obligated to make a payment to the other party based on: (a) any purchase of
virtual goods or virtual currency through any fraudulent or invalid means,
including the fraudulent use of credit cards or other means of payment; or
(b) purchases of virtual goods or currency that are refunded or subject to a
credit card charge-back. In the event that either party does not make a payment
pursuant to this Section 3.3, such party shall, at the time payment is due,
provide reasonable documentation to the other party with respect thereto.

3.4. Other Restrictions. Publisher acknowledges and agrees that: (i) Publisher
may not utilize the Cross-Promotion Service for any third party applications
(not including Applications utilizing content that is or entire Applications
that are licensed to Publisher); and (ii) Transfer Bonus Credits can only be
utilized in lieu of other forms of payment to Tapjoy and only for the promotion
and distribution of the Application(s) within Tapjoy’s network. For the
avoidance of doubt, Transfer Bonus Credits have no cash value.

3.5. Reporting. Each party agrees to provide the other party with reports
relating to payments made to the other party upon reasonable request.

4. Marketing. Publisher hereby grants to Tapjoy a royalty-free, fully paid up,
sub-licensable, transferrable, nonexclusive, worldwide license during the Term
to reproduce, display, distribute and otherwise use the trademarks, service
marks, logos or other indicia of origin associated with Publisher, as provided
to Tapjoy by Publisher, in any media now known or hereinafter developed solely
for the purpose of indicating that Publisher is a client of Tapjoy in Tapjoy’s
advertising, marketing or other promotional materials.

 

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

3



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended.

 

5. Force Majeure. Neither party shall be responsible for failure to perform
hereunder due to a cause beyond its reasonable control, including, without
limitation, terrorism, fire, civil disturbance, war, rebellion, earthquake,
flood and similar occurrences, provided that performance shall resume as soon as
possible after the cause no longer prevents performance.

6. [*]. Throughout the Term, Publisher shall be entitled to a [*] percent ([*]%)
discount (on ad placement bids), [*] to new platform features, and access to
Tapjoy Premier Support with a unique support alias and guaranteed twenty-four
(24) hour response time and discounts for Tapjoy services. For purposes of
clarification, discounts described in this Section 6 shall have no cash value,
will be applied to only prospective ad placements and are non-transferrable.

7. Compliance with Laws. Publisher represents and warrants that the
Applications, to its knowledge, do not and will not violate any third party’s
intellectual property or proprietary rights, and that Publisher will not, will
not agree to, and will not authorize or encourage any third party to:
(i) interfere or attempt to interfere with the proper working of any of the
Tapjoy Services or prevent others from using the Tapjoy Services; or (ii) use
any of the Tapjoy Services for any fraudulent or unlawful purpose. Violation of
any of the foregoing may result in immediate suspension or termination of this
Agreement, at Tapjoy’s sole and reasonable discretion, and may subject Publisher
to state and federal penalties and other legal consequences. Tapjoy reserves the
right, but will have no obligation, to review Publisher’s display of the
Advertisements and use of any of the Tapjoy Services in order to determine
whether a violation of this Agreement has occurred or to comply with any
applicable law, regulation, legal process, or governmental request.

8. Representations and Warranties. Without limiting any other representation,
warranty or covenant herein, each party hereby represents and warrants to the
other party that: (a) it has the full right, power and authority to enter into
this Agreement; (b) this Agreement is a valid and binding obligation of such
party and does not violate such party’s agreements with third parties; (c) it
has obtained and shall maintain all necessary licenses, authorizations,
approvals and consents to enter into and perform its obligations hereunder
(including, in the case of Publisher, any necessary rights or consents from
Users to allow User Data to accrue to Tapjoy pursuant to Section 2.6); and
(d) it will comply with all applicable laws, rules and regulations in the
performance of this Agreement.

9. Indemnification. Each party agrees to indemnify, defend and hold the other
party and its affiliates and their respective officers, directors, employees,
agents, and independent contractors harmless from and against any losses, costs,
liabilities, damages, claims and reasonable expenses, including reasonable
attorneys’ fees, payable to third parties and arising out of any third party
claims resulting from the breach of the representations, warranties and
covenants made by the indemnifying party in this Agreement. Without limiting the
generality of the foregoing, Publisher agrees to indemnify, defend and hold
Tapjoy and its affiliates and their respective officers, directors, employees,
agents, and independent contractors harmless from and against any losses, costs,
liabilities, damages, claims and reasonable expenses, including reasonable
attorneys’ fees, payable to third parties and arising out of any third party
claims that the

(i) Application(s), or Publisher’s products, services or software advertised by
Publisher within the Tapjoy Services infringe any third party’s intellectual
property rights, privacy, rights of publicity or other rights whether or not
Publisher knew of any infringement or claims of infringement of a third party’s
intellectual property rights as of the Effective Date, (ii) the Applications
violate any applicable law, rule or regulation or (iii) Publisher’s actions with
respect to the Applications and/or the Advertisements violates any applicable
law, rule or regulation, subject to the provisions of this Section 9. Without
limiting the generality of the first sentence of this Section 9, Tapjoy agrees
to indemnify, defend and hold Publisher and its affiliates and their respective
officers, directors, employees, agents and independent contractors harmless from
and against any losses, costs, liabilities, damages, claims and reasonable
expenses, including reasonable attorneys’ fees, payable to third parties and
arising out of any third party claims that (i) any of the Advertisements or the
Tapjoy Services infringe any third party’s intellectual property rights,
privacy, rights of publicity or other rights and/or violate any applicable law,
rule or regulation and (ii) Tapjoy’s use of the User Data violates the terms of
this Agreement and/or Tapjoy’s Privacy Policy, subject to the provisions of this
Section 9. The party seeking indemnification shall promptly provide to the
indemnifying party written notice of the claim for which indemnification is
sought. The indemnifying party shall have the option, at the indemnifying
party’s expense, to assume the exclusive defense and control of any matter for
which indemnification is required, and the indemnified party agrees to
reasonably cooperate with the indemnifying party’s defense, settlement or
compromise of such claims. An indemnifying party shall not enter into any
settlement for which indemnity is sought unless: (a) such settlement includes an
unconditional release of the indemnified party from all liability on all claims;
and (b) the indemnified party gives its prior written approval, which shall not
be unreasonably withheld or delayed.

10. Disclaimers; No Warranties. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8,
NEITHER PARTY MAKES ANY WARRANTY OF ANY KIND, WHETHER EXPRESS, IMPLIED OR
STATUTORY, OR ARISING BY STATUTE, CUSTOM, COURSE OF DEALING OR TRADE USAGE, WITH
RESPECT TO ANY MATTER, INCLUDING ADVERTISEMENTS, THE APPLICATIONS AND THE TAPJOY
SERVICES AND EXPRESSLY DISCLAIMS THE WARRANTIES OR CONDITIONS OF
NONINFRINGEMENT, TITLE, MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE,
OR THAT THE APPLICATIONS AND/OR THE TAPJOY SERVICES WILL BE PROVIDED
UNINTERRUPTED OR ERROR -FREE. TAPJOY DOES NOT WARRANT OR GUARANTEE: (A) THE
RESULTS OF USE OF THE TAPJOY SERVICES INCLUDING THAT PUBLISHER WILL EARN ANY
PARTICULAR AMOUNTS (OR ANY AMOUNTS AT ALL); AND (B) THE RESULTS OF ANY
CONSULTING OR DEVELOPMENT SERVICES PROVIDED BY TAPJOY. Without limiting the
generality of the foregoing, Publisher acknowledges that the Tapjoy Services are
based on an auction model and some of the main factors that determine the
revenue therefrom are not within Tapjoy’s control.

 

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

4



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended.

 

11. Limitation of Liability and Damages. UNDER NO CIRCUMSTANCES, WILL EITHER
PARTY OR ITS AFFILIATES BE LIABLE FOR COSTS OF PROCUREMENT OF SUBSTITUTE
PRODUCTS OR SERVICES, LOST PROFITS, DATA OR BUSINESS, OR FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, RELIANCE, OR EXEMPLARY DAMAGES
THAT RESULT FROM THIS AGREEMENT, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR
OTHERWISE, EVEN IF SUCH PARTY OR AN AUTHORIZED REPRESENTATIVE OF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, EXCEPT FOR A PARTY’S BREACH OF
THE CONFIDENTIALITY OBLIGATIONS (SECTION 13) FOR WHICH THERE SHALL BE NO
LIMITATION, OR AS A RESULT OF THE INDEMNIFICATION OBLIGATIONS (SECTION 9) OF
THIS AGREEMENT FOR WHICH THE LIMITATION SHALL BE TWO MILLION DOLLARS
($2,000,000). IN NO EVENT WILL EITHER PARTY’S OR ITS AFFILIATES’ TOTAL LIABILITY
FOR ALL DAMAGES, LOSSES, AND CAUSES OF ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT (WHETHER IN CONTRACT OR TORT, INCLUDING NEGLIGENCE, WARRANTY, OR
OTHERWISE) EXCEED THE TOTAL PAYMENTS MADE BY TAPJOY TO PUBLISHER HEREUNDER,
EXCEPT FOR A PARTY’S BREACH OF THE CONFIDENTIALITY OBLIGATIONS (SECTION 13) FOR
WHICH THERE SHALL BE NO LIMITATION, OR AS A RESULT OF THE INDEMNIFICATION
OBLIGATIONS (SECTION 9) OF THIS AGREEMENT FOR WHICH THE LIMITATION SHALL BE TWO
MILLION DOLLARS ($2,000,000), NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE
OF ANY LIMITED REMEDY.

12. Ownership. Publisher acknowledges that Tapjoy will provide third-party
Advertisements for display on the Application(s) pursuant to this
Agreement. Publisher agrees that it will use any data (including any usage data
and compilations thereof), information or software provided by Tapjoy to
Publisher only for the purpose of displaying Advertisements for Tapjoy on the
Application(s) as set forth in this Agreement. As between the parties, Tapjoy
and its licensors will exclusively own and retain all rights, title, and
interest in and to: (a) the Tapjoy Services, including all information and
software related thereto and all data (including any usage data and compilations
thereof but excluding any User Data) collected through the Tapjoy Services or
the Advertisements and (b) any materials, information, inventions, data or
software (and improvements and updates related thereto) which were owned by
Tapjoy prior to this Agreement or which are subsequently created by Tapjoy
(either solely or jointly with Publisher) under this Agreement. As between the
parties, Publisher and its licensors will own and retain all rights, title, and
interest in and to: (a) the Application(s); and (b) User Data. Unless otherwise
expressly provided for in this Agreement, both parties agree not to copy, alter,
modify, or create derivative works of the other party’s data, information,
software or services or otherwise use the other party’s services or any of such
party’s data, information or software in any way that violates the use
restrictions contained in this Agreement. Neither party grants to the other any
license, express or implied, to its intellectual property or the intellectual
property of its licensors, except as otherwise provided herein.

13. Confidentiality. “Confidential Information” of Tapjoy shall mean: (a) the
Advertisements, prior to publication; and (b) any data (including any usage data
and compilations thereof), information or software relating to or collected
through the Tapjoy Services (except for the User Data); “Confidential
Information” of Publisher shall mean the User Data and any Applications, prior
to commercial release; and “Confidential Information” of either party shall mean
any other information designated in writing, or identified orally at time of
disclosure, by the disclosing party as “confidential” or “proprietary” or other
information that under the circumstances would be considered confidential, that
is disclosed in the course of the parties’ dealings; and the terms of this
Agreement. Each party will keep confidential, and neither party will use for any
purpose, or disclose to any third party, any Confidential Information of the
other party except to fulfill its obligations or exercise its rights under this
Agreement, except as otherwise permitted by this Agreement. This restriction
will survive expiration or termination of this Agreement for a period of three
(3) years after expiration or termination of this Agreement. The foregoing
restriction does not apply to information that: (a) has been independently
developed by the receiving party without access to the other party’s
Confidential Information and without any violation of any obligation of this
Agreement; (b) has become publicly known through no breach of this Section 13 by
the receiving party; (c) has been rightfully received from a third party that is
authorized to make such disclosure without an obligation of confidentiality to
the disclosing party; (d) has been approved for release in writing by the
disclosing party; or (e) is required to be disclosed by a competent legal or
governmental authority or the rules of the Securities and Exchange Commission of
The NASDAQ Stock Market, provided that the receiving party gives the disclosing
party prompt written notice of such requirement prior to disclosure and assists
in obtaining an order to protect the information from public disclosure;
provided further that with prior written notice to Tapjoy, Publisher is
permitted to include disclosure of only those material terms of this Agreement
in any of its filings with the Securities and Exchange Commission but solely to
the extent it in good faith concludes that such disclosure of each such material
term is required by the rules of the Securities and Exchange Commission. All
Confidential Information is the sole and exclusive property of the disclosing
party or its licensors, suppliers, clients. Except as set forth herein, upon
expiration or termination of this Agreement for any reason, or upon the
reasonable request of either party, the receiving party shall promptly return or
destroy all Confidential Information of the other party and any copies of the
Confidential Information of the other party to its owner and certify in writing
that it has so returned all such Confidential Information. The Confidential
Information constitutes valuable trade secrets of the disclosing party. The
restrictions contained in this Section 13 are reasonable and necessary to
protect the legitimate interests of the disclosing party and any violation of
these restrictions may cause irreparable damage to the other party. As such,
damages may not be an adequate remedy for any such violation and the other party
will be entitled to seek injunctive relief for each violation. Neither party
will issue any press release or make any public announcement(s) relating in any
way whatsoever to this Agreement or the relationship established by this
Agreement without the express prior written consent of the other party.

 

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

5



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended.

 

14. Term; Termination. This Agreement shall begin on the Effective Date (as set
forth on the Term Sheet) and remain in effect until expiration of the Term (as
set forth on the Term Sheet), unless terminated earlier as provided herein.
Further, the Term shall be subject to successive one (1) year auto-renewals
(each, a “Renewal Term(s)”) unless either party provides written notice to the
other party of its intention to terminate the Agreement with at least thirty
(30) days’ notice prior to the expiration of the Term or then-current Renewal
Term, as applicable. In the event of a material breach by a party, the
non-breaching party may terminate this Agreement by a notice in writing within
thirty (30) days if the breaching party fails to cure the specified breach
within such period. In the event that (i) [*] upon which Applications are
distributed hereunder that the Tapjoy Services utilized by Publisher hereunder
are [*]; or (ii) [*], then either party may terminate this Agreement with notice
to the other party with immediate effect; provided, however, that with respect
to any [*], the recipient party shall first, before terminating, (1) use
commercially reasonable efforts under the circumstances to confirm [*] and
(2) provide to the non-terminating party, a written certification from an
officer of the terminating party attesting to the [*] to the other. In the event
of any expiration or termination, both parties will remain liable for any
amounts owed to the other party prior to the date of termination, and such
obligation to pay shall survive any termination of this Agreement. Sections 1
and 7 through 15 shall also survive any termination of this Agreement. Each
party’s rights and obligations accruing or arising prior to expiration or
termination shall expressly survive such expiration or termination of this
Agreement.

15. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to principles of conflicts of law. Any dispute hereunder will be
negotiated in good faith between the parties within forty-five (45) days
commencing upon written notice from one party to the other and neither party
will file an action prior to the termination of such forty-five (45) day period.
All disputes, controversies or disagreements which may arise between the
parties, in relation to or in connection with this Agreement, or for the breach
hereof shall be finally settled by arbitration in San Francisco, California,
USA, in accordance with the Comprehensive Arbitration Rules of JAMS. The award
rendered by the arbitrators shall be final and binding upon both

parties. The parties may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without any abridgment of the powers of the arbitrator.

16. Miscellaneous. The words “include” and “including” and variations thereof
will not be deemed to be terms of limitation, but rather will be deemed to be
followed by the words “without limitation.” Neither party may assign or transfer
this Agreement without the written consent of the other party, except that
either party may freely assign the Agreement to a parent or subsidiary entity or
in connection with the sale of all or substantially all of a party’s business or
assets. Tapjoy and Publisher are independent contractors, and neither Tapjoy nor
Publisher is an agent, representative or partner of the other. This Agreement
sets forth the entire agreement between Tapjoy and Publisher, and supersedes any
and all prior agreements (whether written or oral) with respect to the subject
matter set forth herein (with the exception of any ongoing Publisher Agreements
between the parties). Except as otherwise set forth herein, this Agreement may
be amended only by a writing executed by a duly authorized representative of
each party. Any notices under this Agreement shall be sent to any of the
contacts set forth above, and in the case of Tapjoy, with a copy to the
attention of the General Counsel via email at Legal@tapjoy.com and by mail to
111 Sutter Street, 13th Floor, San Francisco, CA 94104, and in the case of
Publisher, with a copy to the attention of the General Counsel via email at
Legal@glu.com and by mail to 45 Fremont Street, Suite 2800, San Francisco, CA
94015. Unless specifically set forth herein, all notices shall be sent by
nationally recognized express delivery service and deemed given upon receipt.
The waiver of any breach or default of this Agreement will not constitute a
waiver of any subsequent breach or default, and will not act to amend or negate
the rights of the waiving party. If any provision contained in this Agreement is
determined to be invalid, illegal, or unenforceable in any respect under any
applicable law, then such provision will be severed and replaced with a new
provision that most closely reflects the original intention of the parties, and
the remaining provisions of this Agreement will remain in full force and effect.
This Agreement may be executed in any number of counterparts with the same
effect as if the parties had all signed the same document, and all counterparts
shall be construed together and shall constitute one agreement.

 

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

6